Title: To George Washington from Joseph Jones, 6 May 1783
From: Jones, Joseph
To: Washington, George


                  
                     Dr Sr
                     Philada 6th May 1783
                  
                  We have at length got through the plan of funds to be recommended to the States for their adoption—It has been the most difficult & perplexing discussion of any that has engaged the attention of this body for some time—The various objects to be combined, and the different interests to be reconciled, to make the System palatable to the States was a wish not easily or speedily to be effected, and altho’ it was the wish of many to settle the plan upon clear and unquestioned principles of finance, yet such were the prejudices of some States, and of some individuals, and such their jealousies, we were obliged to take a middle course with respect to its duration, and the appointment of Collecters, or hazard ultimately the loss of the measure—As it stands I believe it will answer the purposes intended, if the States will grant their concurrence—a Copy will be transmitted to you for yours and the Armys information.
                  As the state of our finances at present is such as to make it difficult for the present officer now at the head of that departmt, much more so for any new hand who might succeed him, to form the necessary arrangemts for obtaining money sufficient for disbanding the Army, Mr Morris has agreed to act untill that business is accomplished and will I hope be able to effect it to the satisfaction of the Army—but from appearances the period of  disbanding will be more distant that in any at first apprehended, if that measure, as it seems to be proper it shod, goes hand in hand with the evacuation of our Country by the British forces.  By this time you are better able to judge of the views and designs of Sr G. Carleton or of those who direct his movement as I presume the intended interview took place—tho’ I confess I thought there was indelicacy in the manner if that Gentlemens mentioning his proposed attendants.  In every thing else, but that of evacuation (and they may be doing all they can in that for any thing I know) they seem to act with fairness and liberality and I shod be sorry to find them in that, or any other instance, practicing the old game of deception—we have reports something of this sort appears in their conduct respecting the Negros in their possession claimed by our Citizens—these relations come from men of character and untill the contrary is ascertained of what to assert, credit will be given their reports.  No proclamations can authorize a refusal of property to those who claim under the article of the Treaty, and establish their right by satisfactory proof.  Col. F. Thornton of Machadach ab. two years ago lost many of his Negros who went on board some of the British ships of war up Potomack.  he wrote to me the other day ab. them—these I believe are not sanctioned by proclamation and yet I suspect if the old Gentleman was to send a person to claim them, his labour wod be lost.  If what we are told respecting the conduct of those in power in N. York concerning the claimed property of the American Citizens be true, it will prove an effectual bar to the restoration of confiscated Estates had there been a disposition in the States before to render them.  I wish to have seen the treaty faithfully executed in both sides, but when acts and prevarication take place on one side, they are apt to prevail in the other.  I proceed immediately to Virga in order to attend the assembly now convening, and will thank you for any information respecting these matters you can properly communicate—that the truth may be known, and misrepresentations if any prevail, removed.  If any thing occurs to you which you do not choose to communicate directly to the Executive with respect to the arrangements necessary to be made on a peace, and shall confide them to me, proper attention shall be paid to your observations.  with perfect esteem & respect I am Dr Sr Yr aff. hum: servt
                  
                     Jos: Jones.
                  
               